DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to preliminary communications filed on 7/1/2019.
Claims 1-16 are pending. Claims 1 and 11 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2020 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Internet Communication Policy Update
If Internet communication (e.g. email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Belanger et al (US 2010/0316055), discloses a 2-level switching system having first level switches and second level switches, each switch having multiple ingress ports and egress ports. The first layer switches and second layer switches are connected to each other through leve-2 data communication links 242 (see fig. 1).
Regarding claim 1, however, Belanger does not teach the presently claimed invention that a data packet is steered from a first layer switch to a second layer switch as in the claim limitation:  in response to receipt of a data packet on one of its external I/O ports, said data packet comprising header information including data indicative of a source address of the source peripheral device and of a destination address of the destination peripheral device, a) determine the destination semiconductor switch element for the data packet and the destination external I/O port of the determined destination semiconductor switch element, according to the lookup table mapping and the data indicative of the destination address; and b) activate a corresponding one of the internal I/O ports that connects, via the point-to-point electrical mesh interconnect, to the determined destination switch element connected to the destination peripheral device, and output the data packet and an indicator of the destination external I/O port via said internal I/O port; and
in response to receipt of a data packet and indicator of a destination external I/O port on one of its internal I/O ports, output the data packet onto the external I/O port identified by the indicator, to thereby output to the second switch-connected peripheral device directly connected thereto.
Similarly, another close reference Gupta et al (US 2010/0085981) does not remedy the above addressed deficiencies.  Gupta for example discloses in par [0036-39], the F_PORTs 230 of the node device 200 map to the master N_PORT identifier of the node device 200 in accordance with a mapping table.  Furthermore, the frames received at the F_PORTs 230 are forwarded to a transmit queue associated with the trunk and are then distributed among the trunked N_PORTs 232 for transmission to the edge switch 202…Frames may be received from the trunked N_PORTs 232 of the node device 200 across the trunked communication links 204 by the trunked F PORTs 234 of the edge switch 202 and forwarded through the edge switch 202 through E_PORTs 236 to other switches in the fabric.  Therefore Gupta does not alone or in combination disclose the claim limitation discussed above.
Similarly, another close reference Liu et al (US 2018/0324097) does not remedy the above addressed deficiencies.  Liu for example discloses in Fig. 4 & par [0095], .
These discussed limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claim 11, the patent scope of the independent limitations requires the limitations of claim 1.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Therefore, for the reasons discussed, claims 1-16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows for clarity: 
Claim 1, line 5, spelling out the acronym “I/O” as --input/output (I/O)--. 
Claim 1, line 21, “the destination semiconductor switch element” is amended into --a destination semiconductor switch element-- due to its first time appearance.  Similarly Line 22, “the destination external I/O port” is amended into --a destination external I/O port--.
Claim 11, line 16, the destination semiconductor switch element” is amended into --a destination semiconductor switch element-- due to its first time appearance.  Similarly Line 17, “the destination external I/O port” is amended into --a destination external I/O port--.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  see above and/or attached PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474